DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 27th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 28th, 2022. 

Response to Arguments
The Information Disclosure statement filed August 25th, 2020 with the previously unconsidered foreign references now being considered due to their corresponding English translation reference(s). 
Applicant's arguments filed July 27th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 9 that Tanaka does not determine influence given to the second value by the first electrical energy by calculating a physical quantity of a same type of the first electrical energy and the second electrical energy using a transform function and a noise algorithmic correction function, the Examiner respectfully disagrees as the combination of references is what teaches the limitations of the claims. Tanaka does disclose determining influence given to the second value by the first electrical energy by calculating a physical quantity of a same type of the first electrical energy and the second electrical energy using a transform function (impedance Z in steps S43 and S45 in Fig. 14, where the impedance measured in S45 will have been influenced by the impedance measured in S43; [0091]: impedance Z during the output of the high-frequency energy calculated based on the monitor signal (the voltage value, the current value); where the impedance is a physical quantity; where obtaining an impedance value based off of calculations is seen as the same as or a functional equivalent to a transform algorithmic function). The claim is not limited to what unit the value(s) or physical quantities are, nor does it specify the exact calculations/algorithms required to arrive at the physical quantity or the influence. While Tanaka does mention protecting against noise ([0194]: treatment system 210 can perform the detection in view of the situation of the living tissue LT in more detail, which enables detailed control concerning the energy output and enables control strongly against noises), Tanaka does not disclose how the system does this, so therefore Turner is relied upon to teach the newly disclosed claim limitations, which is further detailed in the updated rejection, below. In regards to determining influence, in any system using two treatment energies and the utilization of tissue parameters (temperature, impedance) to track treatment progress, there always will be influence to the tissue parameters from each energy type, as those tissue parameters will increase as treatment progresses. Any form of tissue parameter detection during application of two treatment energies will be seen as determining influence since any threshold or benchmark reached is indicative of treatment progress when treatment energy is switched (i.e., a second impedance measurement after a second treatment energy application will have been influenced by the first treatment energy & having separate thresholds takes the influence into consideration).
Regarding Applicant’s arguments on page 10 that Tanaka does not teach to adjust the output instruction value to an output source using the calculated physical quantity, the Examiner respectfully disagrees on the grounds that controlling output to either be turned on or off based on the calculated physical quantity (impedance in Tanaka), as adjusting the output instruction value could be any value. 
Therefore, these arguments are not persuasive and the Examiner maintains that Tanaka in view of Turner disclose the limitations of claims 1, 10 & 14 as well as the dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PGPub 2011/0077629), herein referred to as “Tanaka”, in view of Turner et al. (US Patent No. RE47,996, effectively filed 10/9/2009, herein referred to as “Turner”.
Regarding claim 1, Tanaka discloses a control apparatus of a treatment system (energy source 14 of treatment system 10, Figure 2) having respective first and second output sources (high frequency energy driving circuit 72, heat energy driving circuit 74) that supplies respective high-frequency power defined by a first electrical energy and a second electrical energy (high frequency energy output lines 22a,b; heat energy output line 24), the control apparatus comprising:
a processor (high frequency energy driving circuit 72 and heat energy driving circuit 74) configured to:
acquire a first value based on the first electrical energy ([0091]: monitor signal (the voltage value, the current value) of the sensor 98) and a second value based on the second electrical energy ([0089]: sensor 106 monitors the value of the output to the heater member 54 (a voltage value, a current value)), 
determine influence given to the second value by the first electrical energy by calculating a physical quantity of a same type of the first electrical energy and the second electrical energy (impedance Z in steps S43 and S45 in Fig. 14, where the impedance measured in S45 will have been influenced by the impedance measured in S43 and the thresholds account for the influence; [0091]: impedance Z during the output of the high-frequency energy calculated based on the monitor signal (the voltage value, the current value); where the impedance is a physical quantity) using a transform algorithmic function (where obtaining an impedance value based off of calculations is seen as the same as or a functional equivalent to a transform algorithmic function), and
based on the determined influence given to the second value by the first electrical energy and the second value based on the second electrical energy, adjust an output instruction value to the second output source (depending on temperature and impedance values, energy output can be switched; also see S47 in Fig. 14: “Stop output”, where stopping output is adjusting an output instruction value to the second output source).
While Tanaka discloses calculating impedance ([0091]: impedance Z during the output of the high-frequency energy calculated based on the monitor signal (the voltage value, the current value)) which is seen as a functional equivalent as using a transform algorithmic function, and discusses controlling against noise ([0194]: treatment system 210 can perform the detection in view of the situation of the living tissue LT in more detail, which enables detailed control concerning the energy output and enables control strongly against noises) but does not disclose how (e.g., software or hardware), Tanaka fails to explicitly disclose calculating a physical quantity of a same type of the first electrical energy and the second electrical energy using a noise algorithmic function.
However, Turner discloses a control circuit in a generator for ultrasonic and electrosurgical energies (Col. 9 lines 43-60) wherein the processor (programmable logic device 166 of processor 174) is configured to calculate a physical quantity of a same type of the first electrical energy and the second electrical energy using a noise algorithmic function (Col. 29, lines 45-55: feedback samples may be suitably scaled and, in certain embodiments, processed through a suitable filter 232 to remove noise resulting from, for example, the data acquisition process and induced harmonic components. Such embodiments may use the fast Fourier transform (FFT) of the output drive signal current and voltage signals). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the calculations of Tanaka to include the noise filtering of Turner for the purpose of the filtered voltage and current samples representing the fundamental frequency of the generator’s drive output signal thus enabling a more accurate impedance phase measurement with respect to the fundamental drive signal frequency and an improvement in the generator's ability to maintain resonant frequency lock (Turner: Col. 29, lines 48-51, Col. 14, lines 33-38). 
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art combined to reject apparatus claim 1 would naturally result in the step of method claim 14 being satisfied.
Regarding system claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, with the addition of an electrode and an electrical element, which are discussed in Tanaka as electrodes 266, 270 and heating element 268, and are inherent to successful utilization of both apparatus claim 1 and method claim 14.
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 10, since operation of the prior art relied on to reject apparatus claim 10 would naturally result in the step of method claim 15 being satisfied.
Regarding claim 2, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), but is silent to a transform table or noise correction function/table.
Turner discloses a control circuit in a generator for ultrasonic and electrosurgical energies (Col. 9 lines 43-60) wherein the processor (programmable logic device 166 of processor 174) is configured to:
use the second value as an input into the transform algorithmic function or a transform table to calculate an updated second value (motional branch current sample 222, where feedback samples are processed through a suitable filter 232 that may use fast Fourier transform; The filtered voltage and current samples may therefore substantially represent the fundamental frequency of the generator's drive output signal, Figure 13B, Col. 28 line 62 – Col. 29 line 12 and Col. 29 lines 40-55) and use the first value as an input into the noise algorithmic correction function or a noise correction table to calculate an updated first value (current waveform shape from look-up table 226, where each value goes through a pre-distortion algorithm, Col. 28 lines 40-49), and
adjust the output instruction value to the second output source by subtracting the updated first value from the updated second value (sample amplitude error determined between motional branch current sample 222 and desired current waveform shape 226 through subtraction, which then causes the output current to match a desired current waveform, Col. 28 lines 50-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Tanaka’s dual energy processor with Turner’s noise control circuit in order to reduce the effects of distortion on measurements taken and relied upon during surgery, like impedance or phase (Col. 2 lines 60-65), in addition to permitting the ultrasonic transducer 114 to be driven at a resonant frequency without the distortion of the power transformer 156 or power amplifier 162 (Col. 22 lines 9-49).
Regarding claim 3, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), but is silent to transform functions.
Turner discloses wherein the processor (processor 174 with programmable logic device 166) is configured to:
select one transform function corresponding to the first value from a plurality of transform functions or select one transform table corresponding to the first value from a plurality of transform tables based on the first value (Figure 67: artificial neural network 1200 comprises input layer 1202 with input variables 1218, where input variables can be a value related to frequency, voltage, current, impedance, etc.; transform function 1216 performed in hidden layer 1206 where transform function can be many different types, such as tangent sigmoid, logarithmic sigmoid, etc.; Col. 48 line 15 – Col. 50 line 3), and
adjust the output instruction value to the second output source by using the second value as an input to the transform function or the transform table (transform function 1216 of a node 1204 generates output of the neural network, which can be same as another node 1208, which could be a different or second input value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Tanaka’s dual energy processor with Turner’s neural network in order to estimate and control ultrasonic heating during application of ultrasonic energy (Col. 48 lines 15-49).
Regarding claim 4, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), wherein the processor acquires any of a detected value being detected regarding the first electrical energy as the first value, an instruction value in an output instruction of the first electrical energy, and a physical quantity relating to the first electrical energy (impedance Z is a physical quantity of the tissue that is caused by the application of high frequency energy, Par. [0188]).
Regarding claim 5, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), wherein the processor acquires a detected value detected regarding the second electrical energy as the second value ([0089]: sensor 106 monitors the value of the output to the heater member 54 (a voltage value, a current value)).
Regarding claim 6, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), but is silent to AC power.
Turner discloses wherein the processor causes the second output source to output alternating-current power as the second electrical energy (drive signal for pulse which is used for ultrasonic energy can be an AC signal, Col. 58 lines 29-43). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Tanaka’s dual energy processor with Turner’s alternating current signal in order to allow for current to flow in different directions and determine the direction of an interrogation signal and thus the state of the control circuit (Col. 33 lines 36-63).
Regarding claim 7, Tanaka and Turner disclose the control apparatus of claim 6 (demonstrated previously), and Turner further discloses wherein the processor causes the second output source to output the alternating-current power at a lower frequency than the high-frequency power that is the first electrical energy (electrosurgical devices have lower voltage, higher current and thus higher frequency than ultrasonic devices, Col. 14 lines 53-63).
Regarding claim 8, Tanaka and Turner disclose the control apparatus of claim 7 (demonstrated previously), and Turner further discloses wherein the processor causes the high-frequency power to be supplied at a frequency that is equal to or higher than 300 kHz and is equal to or lower than 1 MHz (RF energy in the frequency range of 300 kHz to 1 MHz, Col. 3 lines 25-34) and causes the alternating-current power to be supplied at a frequency lower than 200 kHz (ultrasonic energy is driven at an example of 55,500 cycles per second which is 55.5 kHz and thus lower than 200 kHz, Col. 2 lines 28-34). These RF and ultrasonic frequency ranges are common in the art.
Regarding claim 9, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), wherein the second electrical energy causes a heater to generate heat or causes an ultrasonic transducer to generate ultrasonic vibration (heat driving circuit 294 allows heater member 268 to generate heat, Par. [0178]).
Regarding claim 11, Tanaka discloses the treatment system of claim 10 (demonstrated previously), wherein the electrical component includes a heater that generates heat by being supplied with the second electrical energy or an ultrasonic transducer that generates ultrasonic vibration by being supplied with the second electrical energy (heat driving circuit 294 allows heater member 268 to generate heat, Par. [0178]).
Regarding claim 12, Tanaka discloses the treatment system of claim 10 (demonstrated previously), further comprising:
an end effector configured to contain the electrode and the electrical component (energy treatment instrument 212 with end effector 226, which holds electrodes 266,270 and heater member 268, Figures 9-10A,B);
a tubular shaft extending from the end effector (shaft 224 runs between handle 222 and end effector 226);
a first electrical path extending inside the tubular shaft (high frequency electrode energization lines 266b, 270b) and forming a supply path of the first electrical energy to the electrode (lines 266b, 270b connect with electrode connectors 266a, 270a which electrically connects the electrodes, Par. [0161]);
and a second electrical path extending inside the tubular shaft (heat member energization line 268a) and forming a supply path of the second electrical energy to the electrical component (heater line 268a electrically connects to heating member 268).
Regarding claim 13, Tanaka discloses the treatment system of claim 10 (demonstrated previously), wherein the control apparatus is configured to properly calculate a physical quantity relating to the respective first and second electrical energies even when an electrical noise is generated in a state in which multiple electrical energies are simultaneously supplied (treatment system 210 detects impedance and temperature and is able to control against noise, Par. [0194]).
Regarding claim 16, Tanaka discloses the control apparatus of claim 1 (demonstrated previously), wherein the processor is configured to: control the first electrical energy based on the first value (S43 in Fig. 14), and control the second electrical energy based on the first value and the second value (see Fig. 14 where S44 depends on S43 (the first value) but then is followed by S45 (the second value) such that the two impedance thresholds (where the impedance is calculated from the first and second values), influence (control) the second electrical energy). 
Regarding claim 17, Tanaka discloses the control apparatus of claim 16 (demonstrated previously), wherein the processor is configured to: control the first electrical energy based on a value calculated by the first value and the transform algorithmic function (see S43 in Fig. 14 where ‘no’ continues output of HF energy (S42); [0091]: an impedance Z during the output of the high-frequency energy calculated based on the monitor signal (the voltage value, the current value) of the sensor 98. It is to be noted that the impedance Z is calculated by the output control section 92; where obtaining an impedance value based off of calculations is seen as the same as or a functional equivalent to a transform algorithmic function), and control the second electrical energy based on a value calculated by the second value (S45 in Fig. 14, in which the output is controlled by impedance calculated in S45) but is silent to a noise algorithmic correction function.  
However, Turner discloses a value calculated by the second value and a noise algorithmic correction function (Col. 29, lines 45-55: feedback samples may be suitably scaled and, in certain embodiments, processed through a suitable filter 232 to remove noise resulting from, for example, the data acquisition process and induced harmonic components. Such embodiments may use the fast Fourier transform (FFT) of the output drive signal current and voltage signals). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the calculations of Tanaka to include the noise filtering of Turner for the purpose of the filtered voltage and current samples representing the fundamental frequency of the generator’s drive output signal thus enabling a more accurate impedance phase measurement with respect to the fundamental drive signal frequency and an improvement in the generator's ability to maintain resonant frequency lock (Turner: Col. 29, lines 48-51, Col. 14, lines 33-38).
Regarding claim 18, Tanaka discloses the control apparatus of claim 16 (demonstrated previously), wherein the processor (programmable logic device 166 of processor 174) is configured to control the second electrical energy based on a value calculated by subtracting a value based on the first value from a value based on the second value (sample amplitude error determined between motional branch current sample 222 and desired current waveform shape 226 through subtraction, which then causes the output current to match a desired current waveform, Col. 28 lines 50-66).  
Regarding claim 19, Tanaka discloses the control apparatus of claim 16 (demonstrated previously), but is silent to wherein the second electrical energy is an energy supplied to an ultrasonic transducer.  
However, Turner discloses wherein the second electrical energy is an energy supplied to an ultrasonic transducer (transducer 114; Col. 15, lines 45-46: the transducer 114 may be in electrical communication with the generator 102, for example, via a cable 122; Col. 16, lines 36-38: the ultrasonic generator 102 may provide a maximum drive signal to the transducer 114, causing it to produce maximum ultrasonic energy output). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second electrical energy of Tanaka to be the ultrasonic energy of Turner for the purpose of ultrasonic energy cutting and coagulating using temperatures lower than those used in electrosurgical procedures such that it denatures protein in tissue to form a sticky coagulum and in conjunction with pressure exerted on the tissue, forms a hemostatic seal (Turner: Col. 2, lines 28-36).
Regarding claim 20, Tanaka discloses the control apparatus of claim 16 (demonstrated previously), but is silent to wherein the processor is configured to:
acquire an analog signal of the first and second energy sources, 
convert the acquired analog signals to digital signals, 
calculate a value of at least one of an output current, an output voltage, an impedance, and a phase difference by inputting values of the digital signals into the algorithmic transform function and then the noise algorithmic correction function, and 
adjust and control the output of the second electrical energy from the second output source based on the calculated value.
However, Turner discloses a control circuit in a generator for ultrasonic and electrosurgical energies (Col. 9 lines 43-60) wherein the processor (programmable logic device 166 of processor 174) is configured to: 
acquire an analog signal of the first and second energy sources, convert the acquired analog signals to digital signals (Col. 14, lines 5-8: the generator utilize high-speed analog-to-digital sampling of the generator drive signal current and voltage, along with digital signal processing), 
calculate a value of at least one of an output current, an output voltage, an impedance, and a phase difference by inputting values of the digital signals into the algorithmic transform function and then the noise algorithmic correction function (Col. 14, lines 25-36: High-speed analog-to-digital sampling of the generator drive signal current and voltage, along with digital signal processing, may also enable precise digital filtering of the samples. For example, embodiments of the generator may utilize a low-pass digital filter … The filtered current and voltage feedback samples represent substantially the fundamental drive signal frequency, thus enabling a more accurate impedance phase measurement), and 
adjust and control the output of the second electrical energy from the second output source based on the calculated value (Col. 14, lines 43-53: utilize the high-speed analog-to-digital sampling of the generator drive signal current and voltage, along with digital signal processing, to determine real power consumption and other quantities with a high degree of precision. This may allow the generator to implement a number of useful algorithms, such as, for example, controlling the amount of power delivered to tissue as the impedance of the tissue changes and controlling the power delivery to maintain a constant rate of tissue impedance increase). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the processor of Tanaka to the analog-to-digital processor of Turner for the purpose of enabling the benefit of a virtually tuned system, and simulates the presence of a system that is tuned or resonant with any value of the static capacitance at any frequency, the filtered current and voltage feedback samples represent substantially the fundamental drive signal frequency, thus enabling a more accurate impedance phase measurement with respect to the fundamental drive signal frequency and an improvement in the generator's ability to maintain resonant frequency lock, and to determine real power consumption and other quantities with a high degree of precision. (Turner: Col. 14, lines 15-18, 33-38, 46-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794